                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION

IN RE: ETHICON, INC.,
       PELVIC REPAIR SYSTEM                                         MDL NO. 2327
       PRODUCTS LIABILITY LITIGATION

THIS DOCUMENT RELATES TO

JEANNE SUTTER,

                      Plaintiff,

v.                                                   Civil Action No. 2:15-cv-02754

ETHICON, INC., and
JOHSNON & JOHNSON,

                      Defendants.

                         MEMORANDUM OPINION AND ORDER

       Plaintiff, Jeanne Sutter’s counsel filed this civil action on March 9, 2015 [ECF No. 1]. On

November 15, 2018, plaintiff’s counsel filed a Suggestion of Death noting the death of plaintiff

Jeanne Sutter on or about November 21, 2013. Because the plaintiff was deceased prior to the

time this case was filed, she cannot bring a lawsuit in her own name. “[A] lawsuit filed in the

name of a deceased individual is a nullity over which this Court has no jurisdiction.” In re Engle

Cases, No. 3:09-cv-1000-J-32JBT, 2013 WL 8115442, at *2 (M.D. Fla. Jan. 22, 2013).

Accordingly, the court ORDERS that this case is DISMISSED without prejudice and

STRICKEN from the docket of this court.

       The court DIRECTS the Clerk to file a copy of this Order and to send a copy of this

Order to counsel and any unrepresented party.

                                             ENTER: February 26, 2020
